In the Supreme Court of Georgia



                                    Decided: August 10, 2021


               S21A0997. TOWNSEND v. THE STATE.


      NAHMIAS, Chief Justice.

      Appellant Brandon Townsend was convicted of two counts of

malice murder in connection with the deaths of Krystal Spainhour

and Judy Potts. He appeals, arguing only that his trial counsel

provided ineffective assistance by not requesting a jury instruction

on voluntary manslaughter as a lesser offense. Because Appellant

has not shown that his trial counsel performed deficiently, we

affirm. 1


      1   The crimes occurred on January 9, 2019. In May 2019, a Whitfield
County grand jury indicted Appellant for two counts each of malice murder,
felony murder based on aggravated assault, aggravated assault, and
aggravated battery. At a trial from September 9 to 12, 2019, the jury found
Appellant guilty of all charges. The trial court imposed consecutive sentences
of life in prison without the possibility of parole on the malice murder counts;
the felony murder counts were vacated, and the aggravated assault and
aggravated battery counts merged. Appellant filed a timely motion for new
trial, which he later amended with new counsel. After an evidentiary hearing,
     1. The evidence presented at Appellant’s trial showed the

following. Appellant lived in Dalton with his friend and former co-

worker Spainhour and her mother Potts on and off for several years.

At 4:45 p.m. on January 8, 2019, Spainhour called 911. She told the

operator that Appellant had been drinking and arguing with her and

her mother. Potts then took the phone from Spainhour and said that

Appellant had approached the two women “hollering and

screaming.” Potts also said, “I have hit him in his face, and if he

keeps it up, I might do it again.” A loud argument between

Appellant, Potts, and Spainhour can be heard in the background

throughout the audio-recorded call.

     When a Whitfield County Sheriff’s deputy responded to the 911

call, Potts told him that Appellant had screamed in her face and

“backed her down” until she tripped over a chair, after which she

slapped him. Appellant told the deputy that he was sitting in the

living room when he heard Potts yelling at him through a door, and


the trial court denied the motion in March 2021. Appellant then filed a timely
notice of appeal, and the case was docketed to the August 2021 term of this
Court and submitted for decision on the briefs.
                                      2
upon opening the door, Potts slapped him two or three times and

then he “backed her down” and she tripped over the chair. The

deputy ultimately told Appellant to leave the house until things

calmed down.

     The next day, Spainhour went to care for an elderly family

member. When Spainhour’s stepbrother drove her home at about

7:45 p.m., he saw Appellant inside the house. Around 3:00 a.m. the

next morning, Appellant called the sheriff’s office and said, “I need

to turn myself in.” A 911 operator called him back to gather more

information, at which point he said, “I lost my mind earlier and I

choked two ladies.” Appellant also told the operator that Spainhour

had said something to him that “triggered” him.

     When law enforcement officers arrived at the house, they found

Spainhour lying dead on a couch, covered with a blanket, and Potts

lying dead in her bed, also covered with a blanket. Both women had

their faces severely beaten, their throats cut, and stab wounds to

their abdomens. Appellant, who was described by deputies as “calm

and cooperative,” was taken into custody.

                                 3
     During two custodial interviews, Appellant gave the following

account of what led to Spainhour’s and Potts’s deaths. On the night

of January 8, he had returned to the house, apologized for raising

his voice, and was allowed back inside. While Spainhour was away

caring for her family member the next day, Appellant drank alcohol,

slept five or six hours, and at some point became angry and flipped

over a coffee table in the living room. When Spainhour got home, she

confronted him about his drinking and the table being overturned.

Spainhour told Potts to “call the law,” at which point Appellant

“snapped” and “lost his temper.” He grabbed Spainhour and began

choking her on the living room floor. Potts tried to help Spainhour,

and Appellant grabbed her and began choking her as well. Appellant

choked both women at the same time until they stopped moving.

Then he stomped on them, stabbed them, and cut their throats

because he was unsure if they were alive and did not want them to

“lay [sic] there and suffer.”

     When Appellant was asked what made him “snap,” he

responded: “I don’t even remember what [Spainhour] said, honestly,

                                 4
but it’s not her fault. It’s me. I lost it. I’ve got no excuse.” He also

said, “There really wasn’t no fighting. I choked them out.” Appellant

also admitted that he moved Spainhour’s body to the couch and

Potts’s body to the bed and changed his clothes before calling the

sheriff’s office.

      Appellant had cuts and scratches on his back, shoulders, neck,

head, face, hands, and heel, as well as a knot on the top of his head

and rug burns on his knees. Some of the marks appeared to come

from fingernail scratches, and Spainhour had “debris” under her

fingernails. When Appellant was asked if his injuries were the result

of the women defending themselves, he answered, “Probably, yeah.”

He said the knot on his head came from Potts striking him with a

phone while she was fighting back. The cause of death for both

victims was later determined to be manual strangulation, with blunt

force injuries to the head and torso as significant contributing

factors; the knife wounds were inflicted post-mortem.

      At trial, the State also offered into evidence several pages of a

notebook that Appellant wrote in before and after the killings. Some

                                   5
passages appeared to describe the events of January 8 and 9,

including: “I did that s**t. No appeals”; “Y’all slow as f**k retarded

bird brains”; “I break y’all’s rules and beat you. Why, because y’all

suck”; “Who goes and tattles, a dumbass”; “I wring that neck”; and

“I’ll wring your god**mn neck.”

     Appellant did not testify at trial. His defense was that he was

insane at the time he killed Spainhour and Potts. Dr. Samuel Perri,

a forensic psychologist with the Georgia Department of Behavioral

Health and Developmental Disabilities, evaluated Appellant before

trial and was called as an expert witness by the defense at trial. Dr.

Perri testified that “given the nature of the offense, . . . I think there

is a mental issue going on.” He also discussed reviewing a diagnostic

exam that Appellant had completed in the past that listed

prescriptions for the antidepressant drugs Zoloft, Effexor, and

Wellbutrin, as well as Seroquel, an antipsychotic drug. Appellant’s

counsel also pointed to his repeated declarations during the post-

killing 911 call and in interviews that he had “lost his mind,” and

argued that evidence presented about Appellant’s long-term use of

                                    6
drugs and alcohol showed an attempt to self-medicate for underlying

mental illness.

     However, in a video recording of one interview that was played

for the jury, Appellant said that he had not used methamphetamine

for several months leading up to the killings. And Dr. Perri also

testified that during the evaluation, Appellant said that he would

know the difference between right and wrong, although at the time

of the killings he was “not thinking right and wrong.” Dr. Perri also

found no evidence of a delusional compulsion that would have

“overmastered” Appellant’s will to have resisted committing the

crimes. The trial court instructed the jury on the potential verdicts

of not guilty, not guilty by reason of insanity, guilty but mentally ill,

guilty but with an intellectual disability, and guilty, and those

options were provided on the verdict form. The jury found Appellant

guilty.

     2. Appellant claims that his trial counsel provided ineffective

assistance by failing to request a jury instruction on the lesser



                                   7
offense of voluntary manslaughter. 2 To prevail on this claim,

Appellant must show that his counsel’s performance was

professionally deficient and that he suffered prejudice as a result.

See Strickland v. Washington, 466 U.S. 668, 687 (104 SCt 2052, 80

LE2d 674) (1984). To establish deficient performance, Appellant

must show that his lawyer performed his duties in an objectively

unreasonable way, considering all of the circumstances and in light

of prevailing professional norms. See id. at 687-690.

      “This is no easy showing, as the law recognizes a ‘strong
      presumption’ that counsel performed reasonably, and
      Appellant bears the burden of overcoming this
      presumption. To carry this burden, he must show that no
      reasonable lawyer would have done what his lawyer did,
      or would have failed to do what his lawyer did not. In
      particular, ‘decisions regarding trial tactics and strategy
      may form the basis for an ineffectiveness claim only if
      they were so patently unreasonable that no competent
      attorney would have followed such a course.’”

Velasco v. State, 306 Ga. 888, 892 (834 SE2d 21) (2019) (citation



      2 In stating his claim in the enumeration of error section of his brief,
Appellant says that his trial counsel also “failed to present evidence of passion
and provocation,” but when Appellant restates his claim in the argument
section, it does not include this language, and he makes no argument on this
point. Thus, this issue is abandoned. See Supreme Court Rule 22; Thompson
v. State, 304 Ga. 146, 153 (816 SE2d 646) (2018).
                                       8
omitted). To prove prejudice, Appellant must demonstrate that

there is a reasonable probability that, but for counsel’s deficiency,

the result of the trial would have been different. See Strickland, 466

U.S. at 694. If Appellant makes an insufficient showing on one part

of the Strickland test, we need not address the other part. See id. at

697; Velasco, 306 Ga. at 892.

     Under Georgia law,

     [a] person commits the offense of voluntary manslaughter
     when he causes the death of another human being under
     circumstances which would otherwise be murder and if he
     acts solely as the result of a sudden, violent, and
     irresistible passion resulting from serious provocation
     sufficient to excite such passion in a reasonable person;
     however, if there should have been an interval between
     the provocation and the killing sufficient for the voice of
     reason and humanity to be heard, of which the jury in all
     cases shall be the judge, the killing shall be attributed to
     deliberate revenge and be punished as murder.

OCGA § 16-5-2 (a). The trial court is required to grant a defendant’s

request for a jury instruction on voluntary manslaughter if there is

slight evidence to support the charge. See Johnson v. State, 297 Ga.

839, 842 (778 SE2d 769) (2015). Appellant contends that a voluntary

manslaughter instruction was supported by evidence showing that

                                  9
he was provoked by Potts’s and Spainhour’s violence toward him,

including the 911 call during which Potts said that she would strike

Appellant again, the debris found under Spainhour’s fingernails,

and his injuries.

     “Decisions about which defenses to present and which jury

charges to request are classic matters of trial strategy, and pursuit

of an all-or-nothing defense is generally a permissible strategy.”

Velasco, 306 Ga. at 893. In this case, both of Appellant’s trial

attorneys testified at the hearing on the motion for new trial that

they concluded that the evidence did not support a voluntary

manslaughter theory. Appellant’s lead counsel also explained that

he thought that pursuing a defense theory of not guilty by reason of

insanity offered the best chance of success and worried that

presenting a voluntary manslaughter theory would “water down”

the insanity defense. Co-counsel added that when discussing

possible defenses, Appellant said that he did not want to “put any

blame on the victims.”

     If there was any evidence to support a voluntary manslaughter

                                 10
instruction (an issue we need not decide), it was very weak. 3

Considering all of the circumstances, we cannot say that trial

counsel’s strategic decision to pursue an insanity defense and not to

request     a   voluntary      manslaughter        charge      was    patently

unreasonable. See, e.g., Vann v. State, ___ Ga. ___, ___ (857 SE2d

677, 680-681) (2021) (concluding that trial counsel did not perform

deficiently by deciding not to request a voluntary manslaughter

instruction where “[a] competent attorney could have assessed that

a voluntary manslaughter defense was either unavailable or weak

because the evidence did not show, or only questionably showed,



      3  See Hudson v. State, 308 Ga. 443, 446 (841 SE2d 696) (2020)
(explaining that “it is well established that words alone, regardless of the
degree of their insulting nature, will not in any case justify the excitement of
passion so as to reduce the crime from murder to manslaughter” (citation and
punctuation omitted)); Johnson, 297 Ga. at 843 (explaining that evidence of
the appellant’s “generally antagonistic relationship with the victim, even to the
extent it involved [prior] physical confrontations, did not require a voluntary
manslaughter charge”); Jones v. State, 296 Ga. 663, 666 (769 SE2d 901) (2015)
(holding that “the trial court [could] determine, as a matter of law, that the
one-day interval between that possible provocation and the killings was
‘sufficient for the voice of reason and humanity to be heard’ by Appellant, so
that ‘the killing[s] shall be attributed to deliberate revenge and be punished as
murder,’ OCGA § 16-5-2 (a),” and citing similar holdings where the interval
was only “a few hours” and “three to four hours”), disapproved of on other
grounds by Veal v. State, 298 Ga. 691, 703 (784 SE2d 403) (2016).

                                       11
that [the defendant] had been seriously provoked,” but “did show, on

the other hand, an opportunity for [the defendant] to cool down”);

Velasco, 306 Ga. at 893-894 (holding that trial counsel did not

perform deficiently by failing to request a voluntary manslaughter

instruction, because there was a lack of evidence to support the

instruction and the defendant maintained that he acted in self-

defense). Thus, Appellant has failed to show that his trial counsel

performed deficiently, and his claim of ineffective assistance of

counsel fails.

     Judgment affirmed. All the Justices concur, except Bethel, J.,
disqualified, and Colvin, J., not participating.




                                12